    Case: 1:20-cv-01404 Document #: 32 Filed: 07/13/20 Page 1 of 8 PageID #:141




                            UNITED STATES DISTRICT COURT
                            NORHTERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ELAINE KERN,                                  )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       1:20-cv-01404
                                              )       Judge Marvin E. Aspen
DZAVAD KRSO and                               )
BLUESTAR SERVICES LLC,                        )
                                              )
       Defendants.                            )

                          MEMORANDUM OPINON AND ORDER

       MARVIN E. ASPEN, District Judge:

       Before us is Plaintiff Elaine Kern’s motion to remand this case to the Circuit Court of

Cook County, Illinois. (Motion to Remand (“Mot.”) Dkt. No. 8.) For the following reasons, we

grant Kern’s motion to remand and deny her request for costs and attorneys’ fees. Kern’s motion

for a protective order is also denied as moot. (Dkt. No. 31.)

                                         BACKGROUND

       We address the pleaded facts that are relevant to whether this case is properly before the

federal judiciary. This case was initially filed in the Circuit Court of Cook County, Illinois.

(Complaint (“Compl.”) (Dkt. No. 2) at 4.) Before receiving service, Defendants Krso and

Bluestar removed this case to the United States District Court for the Northern District of

Illinois. (Notice of Removal (“Rem.”) (Dkt. No. 2) at 4.)

       This lawsuit allegedly arises from a car crash in Georgia between Plaintiff Kern, a

Pennsylvania resident, and Defendant Dzavad Krso, a Florida resident. Defendant Krso was

driving on behalf of an Illinois business, Defendant Bluestar Services LLC, at the time of the

accident. (Compl. at 4–5.) The allegations surrounding damages are minimal. The sole
    Case: 1:20-cv-01404 Document #: 32 Filed: 07/13/20 Page 2 of 8 PageID #:142




allegation describing the crash – that one vehicle “came into contact with” the other – could

describe either a minor fender bender or a major fatal accident. (Compl. at 2.) The Il. S. Ct. Rule

222(b) 1 affidavit attached to the complaint and signed by Plaintiff’s lawyer is hardly more

helpful: it merely states the “total money damages sought by us exceed $50,000.00, exclusive of

interests and costs.” (Compl. at 8.)

                                       LEGAL STANDARD

       A case that begins in state court is removable to federal court only if it could have originally

been brought in federal court. 28 U.S.C. § 1441(a); Caterpillar, Inc. v. Williams, 482 U.S. 386,

392, 107 S.Ct. 2425, 2430, 96 L.Ed.2d 318 (1987). Alternatively stated, federal district courts

may not exercise jurisdiction absent a statutory basis. See Exxon Mobil Corp. v. Allapattah Servs.,

Inc., 545 U.S. 546, 552, 125 S. Ct. 2611, 2617 (2005); Schumacher v. Sterigenics U.S., LLC, 394

F. Supp. 3d 837, 841 (N.D. Ill. 2019). By statute, Congress grants federal courts jurisdiction over

two types of cases: those that “arise under” federal law, 28 U.S.C. § 1331, and those where there

is diversity of citizenship and amount-in-controversy requirement is met, 28 U.S.C. § 1332(a). See

Home Depot U.S.A., Inc. v. Jackson, –– U.S. –––, 139 S. Ct. 1743, 1746 (2019).

       Defendants seek removal solely by way of diversity. Under 28 U.S.C. § 1332, diversity

jurisdiction exists if the parties are completely diverse and the amount in controversy exceeds

$75,000. See Mobil Corp., 545 U.S. at 553, 125 S. Ct. at 2617–18. In evaluating whether to remand

a case, a plaintiff’s choice of forum is presumed valid, and the Court must resolve any doubts about

jurisdiction in favor of remand. See, e.g., Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 758

(7th Cir. 2009).


1
 Under Il. S. Ct. R. 222(b), any “civil action seeking money damages shall have attached to the
initial pleading the party's affidavit that the total of money damages sought does or does not
exceed $50,000.”



                                                  2
    Case: 1:20-cv-01404 Document #: 32 Filed: 07/13/20 Page 3 of 8 PageID #:143




       A removing defendant in a diversity case must also satisfy the requirements of 28 U.S.C.

§ 1441(b). The language of § 1441(b)(2) (the forum defendant rule) prohibits removal in diversity

cases when one of the “parties in interest properly joined and served as defendants is a citizen of

the State in which such action is brought.” Id. (emphasis added); see Holmstrom v. Peterson, 492

F.3d 833, 835 (7th Cir. 2007) (providing insight into the statute’s purpose while affirming remand

for lack of appellate jurisdiction), aff’g, No. 05 C 2714, 2005 WL 1950672 (N.D. Ill. Aug. 11,

2005) (Aspen, J.) And so when there is no indication that a plaintiff named an Illinois defendant

only to prevent removal, the literal application of the “joined and served” requirement becomes

imprudent. See id.

                                            ANALYSIS
       I.      Amount in Controversy

       Even though neither party contests that amount in controversy requirement, we still must

ensure the federal court has subject-matter jurisdiction. 28 U.S.C.A. § 1447 (“If at any time

before final judgment it appears that the district court lacks subject matter jurisdiction, the case

shall be remanded.”); see also 14AA Charles Alan Wright, Arthur R. Miller & Edward H.

Cooper, Federal Practice and Procedure § 3702, p. 317 (4th ed. 2011) (“the court on its own can

challenge the sufficiency of the plaintiff’s statement of the jurisdictional amount.”) A removing

party must establish the amount in controversy by a good faith estimate that is “plausible and

adequately supported by the evidence.” Blomberg v. Serv. Corp. Int'l, 639 F.3d 761, 763 (7th

Cir. 2011). Just as we generally accept the plaintiff's good-faith allegations of the amount in

controversy to establish diversity jurisdiction, “when a defendant seeks federal-court

adjudication, the defendant's amount-in-controversy allegation should be accepted when not

contested by the plaintiff or questioned by the court.” Dart Cherokee Basin Operating Co., LLC

v. Owens, 574 U.S. 81, 135 S. Ct. 547, 553 (2014). (emphasis added).



                                                  3
    Case: 1:20-cv-01404 Document #: 32 Filed: 07/13/20 Page 4 of 8 PageID #:144




       The Complaint is bear of any suggestion whatsoever that the amount in controversy

exceeds $75,000. As previewed above, the only facts that form a basis for the amount in

controversy here is Plaintiff’s attorney’s affidavit that “total money damages sought by us

exceed $50,000.00, exclusive of interests and costs,” and the perfunctory allegation that

Defendants’ vehicle “came into contact with” the Kern’s. (Compl. at 2, 8.) Indeed, Defendants

were only able to plead “Upon information and belief” that “Plaintiff will seek damages in

excess of $75,000” because the Complaint did not otherwise allege facts to make such plausibly

supported by the alleged facts. (Rem. at 2.) Defendants could not provide additional evidence to

support this statement because there are none. See id. Although Plaintiff seemingly accepted the

amount in controversy exceeded $75,000, (Mot. at 5), parties cannot confer subject-matter

jurisdiction upon the court merely by saying it exists. 4AA Charles Alan Wright, Arthur R.

Miller & Edward H. Cooper, Federal Practice and Procedure § 3702, p. 320 (4th ed. 2011)

(Parties cannot “agree that the jurisdictional amount requirement has been satisfied, since parties

cannot by stipulation or any other mechanism confer subject matter jurisdiction on the federal

courts. . . .”). We resolve any doubts about jurisdiction in favor of remand. See, e.g., Schur v.

L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir. 2009). On the amount in controversy

issue alone, we therefore remand this case because no pleaded fact whatsoever suggests that the

amount in controversy can plausibly exceed $75,000. Plaintiff’s motion is granted.

       II.     Forum Defendant Rule

       Although remand is warranted for Defendants’ failure to show that the amount in

controversy exceeds $75,000, we nevertheless address the forum defendant rule for

completeness. The forum defendant rule expressed in § 1441(b) operates to prevent removal by

a forum defendant. 28 U.S.C. § 1441(b). Under § 1441(b)(2), a “civil action otherwise




                                                 4
    Case: 1:20-cv-01404 Document #: 32 Filed: 07/13/20 Page 5 of 8 PageID #:145




removable solely on the basis of the jurisdiction under [diversity jurisdiction] may not be

removed if any of the parties in interest properly joined and served as defendants is a citizen of

the State in which such action is brought.” Id. Courts are split over the “joined and served”

language’s effect. Id. Some courts remand cases involving unserved in-forum defendants while

others apply the statute’s plain language and remand only if the forum defendant is both properly

joined and served at the time of removal. See, e.g., Graff v. Leslie Hindman Auctioneers, Inc.,

299 F. Supp. 3d 928, 934 (N.D. Ill. 2017) (collecting cases). We are tasked with again

interpreting this statute. In guiding our statutory interpretation, we give effect to the concept that

we must “give [a statute's] words their plain meaning unless doing so would frustrate the overall

purpose of the statutory scheme, lead to absurd results, or contravene clearly expressed

legislative intent.” Jefferson v. United States, 546 F.3d 477, 483 (7th Cir. 2008) (internal

quotation marks omitted).

       We previously interpreted this statute by applying the congressional intent and purpose

over the hyper technical “joined and served” plain language, and the Seventh Circuit affirmed

that decision for lack of appealability. Holmstrom, 492 F.3d at 835, aff’g, No. 05 C 2714, 2005

WL 1950672 (Aspen, J.); see also 28 U.S.C. § 1447(d) (“An order remanding a case to the State

court from which it was removed is not reviewable on appeal or otherwise, except that an order

remanding a case to the State court from which it was removed pursuant to section 1442 or

1443”). 2 And other courts within this district have come to similar conclusions. See, e.g., In re

Testosterone Replacement Therapy Products Liability Litigation, 67 F. Supp. 3d 952, 960 (N.D.




2
  Other Circuits have alternatively applied the plain language of the “joined and served”
requirement. See Texas Brine Co., L.L.C. v. Am. Arbitration Ass'n, Inc., 955 F.3d 482, 486 (5th
Cir. 2020); see also Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 707 (2d Cir. 2019);
Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 153–4 (3d Cir. 2018).


                                                  5
    Case: 1:20-cv-01404 Document #: 32 Filed: 07/13/20 Page 6 of 8 PageID #:146




Ill. 2014); Vivas v. Boeing Co., 486 F. Supp. 2d 726, 734 (N.D. Ill. 2007).

       Vivas concluded that “Combining the permission granted in 28 U.S.C. § 1446(b) for

defendant to file a notice of removal before being served with the joined and served requirement

of 28 U.S.C. § 1441(b) . . . would provide a vehicle for defendants to manipulate the operation of

the removal statutes.” Vivas, 486 F. Supp. 2d at 734. Vivas remanded despite the fact that the

forum defendant removing party removed before service based on the reasoning that a hyper

technical plain reading of the “joined and served” language would “frustrate the consistent

efforts of both Congress and the courts to determine diversity jurisdiction based on the genuine

interests of the parties to the controversy.” Id. at 734—35.

       We are also persuaded by the reasoning outlined in In re Testosterone, 67 F. Supp. 3d

952, 960 (N.D. Ill. 2014). There, the Court noted how advances in technology make a plain

reading of § 1441(b) contrary to Congressional intent and would eliminate the forum-defendant

rule for vigilant defendants:

               Applying section 1441(b) in the [plain] manner . . . would result in
               the elimination of the forum-defendant rule in Illinois, at least for a
               vigilant defendant. As the Court has noted, Illinois law typically
               requires the county sheriff to serve summons. As a practical matter,
               this does not and cannot happen immediately, or anything close to
               it. If a plaintiff who filed a lawsuit in the Circuit Court of Cook
               County were to go from the clerk's office to the sheriff's office and
               request instantaneous service of summons on the defendant, the
               request would be dismissed out of hand. Even for the most diligent
               plaintiff, there will be a gap before process can be served, and this
               enables a vigilant defendant to beat the process server to the punch
               and remove the case to federal court. This results from the fact that
               recordkeeping and docketing technology is several generations
               ahead of the procedure and technology used to serve legal process.
               A case filed in the Circuit Court is entered into an electronic
               recordkeeping system perhaps not instantaneously, but close to it.
               ...
               This technological disparity between the means of access to public
               records and the procedure for service of summons enables an Illinois
               defendant who expects to be sued frequently . . . to essentially render



                                                 6
    Case: 1:20-cv-01404 Document #: 32 Filed: 07/13/20 Page 7 of 8 PageID #:147




               the forum-defendant rule a nullity. Congress, which enacted the
               forum defendant rule and the “joined and served” clause before the
               age of computers—not to mention the Internet—could not have
               foreseen or intended this outcome.

In re Testosterone, 67 F. Supp. 3d at 961–62. In re Testosterone went on to hold that the forum

defendant rule barred removal even though service had yet been made. Id.

       Vivas and In re Testosterone harmonize with our previous holding in in Holmstrom v.

Harad, No. 05 C 2714, 2005 WL 1950672 (N.D. Ill. Aug. 11, 2005), aff’d, 492 F.3d 833, 835

(7th Cir. 2007), that applied § 1441(b)’s purpose rather than its hyper technical plain language.

Id. As we held then, the protection afforded by the “joined and served” language is wholly

unnecessary and contradictory to the statute’s purpose: preventing diversity-based removal by

citizens of the forum state. See id. at 2. Given this, we will not require the removing forum

defendant be “joined and served” before applying the forum defendant rule.

       The Illinois citizenship of this case’s removing defendant (i.e., the forum defendant),

Bluestar, therefore prevents removal at this stage. (Compl. at 4–5.) And there is no indication that

Kern named Bluestar only to prevent removal. See Holmstron, 492 F.3d at 835, aff’g, No. 05 C

2714, 2005 WL 1950672. Plaintiff’s motion to remand is thus granted and this matter is remanded

back to the Circuit Court of Cook County, Illinois.

       III.    Costs and Attorneys’ Fees.

       Plaintiff also requested costs and attorneys’ fees. An order remanding a removed case

may require payment of just costs and any actual expenses, including attorney fees, incurred as a

result of the removal. 28 U.S.C. § 1447(c). Courts should only award attorney fees if the

removing party lacked an objective reason for removal. See Martin v. Franklin Capital Corp.,

546 U.S. 132, 141 (2005); see also Lott v. Pfizer, Inc., 492 F.3d 789, 793 (7th Cir. 2007). In the




                                                 7
    Case: 1:20-cv-01404 Document #: 32 Filed: 07/13/20 Page 8 of 8 PageID #:148




present case, Defendants made a reasonable argument regarding the appropriateness of removal.

Accordingly, we deny Plaintiff’s requests for costs and attorneys’ fees.

                                        CONCLUSION

       For the above stated reasons, we grant Kern’s motion to remand this case but deny her

request for costs and attorneys’ fees. Kern’s motion to remand the case to the Circuit Court of

Cook County, Illinois, is granted. (Dkt. No. 8.) We also deny Kern’s motion for a protective order

as moot. (Dkt. No. 31.)




                                                            ________________________
                                                            Honorable Marvin E. Aspen
Dated: July 13, 2020                                        United States District Judge
Chicago, Illinois




                                                8
